UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4789


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO ROSALES-VACA,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:09-cr-00268-HFF-1)


Submitted:   February 4, 2011             Decided:    March 14, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Brooks, III, THE BROOKS LAW OFFICES, LLC, Sumter,
South Carolina, for Appellant.   William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio    Rosales-Vaca      pled    guilty       to    illegal      reentry

after deportation for an aggravated felony, in violation of 8

U.S.C. § 1326(a), (b)(1) (2006).                 He was sentenced to forty-one

months’ imprisonment.           Rosales-Vaca’s attorney has filed a brief

pursuant       to     Anders    v.    California,        386     U.S.       738     (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal, but generally questioning whether Rosales-Vaca’s guilty

plea was knowing and voluntary.                  Rosales-Vaca was notified of

his right to file a pro se supplemental brief but has not done

so.     The Government declined to file a response.                           Finding no

reversible error, we affirm.

               Because    Rosales-Vaca      did    not     move       in    the   district

court to withdraw his guilty plea, we review the Fed. R. Crim.

P. 11 hearing for plain error.                  United States v. Martinez, 277

F.3d    517,    525    (4th    Cir.   2002).       “To    establish         plain    error,

[Rosales-Vaca] must show that an error occurred, that the error

was plain, and that the error affected his substantial rights.”

United States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

Our review of the record leads us to conclude that the district

court    fully      complied    with    Rule     11,     and    that       Rosales-Vaca’s

guilty    plea      was   knowing     and   voluntary,         and    supported      by   an

independent factual basis.



                                            2
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We       therefore    affirm    the    district    court’s    judgment.

This    court    requires        that    counsel    inform      Rosales-Vaca,       in

writing,   of    his    right    to     petition   the   Supreme    Court      of   the

United States for further review.              If Rosales-Vaca requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state   that     a    copy    thereof    was   served    on    Rosales-Vaca.        We

dispense   with        oral    argument     because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           3